Citation Nr: 0121021	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-12 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of exposure to mustard gas, to include laryngitis, 
emphysema, asthma, corneal opacity and conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Other issues

The veteran referred to "clear and unmistakable error" in his 
April 1998 Notice of Disagreement and his August 1998 
substantive appeal.  

"Clear and unmistakable error" (CUE), in VA regulations, is a 
very specific term.  See 38 C.F.R. §§ 3.105(a); 20.1403-4 
(2000).  However, as noted by the veteran's representative in 
September 2000, the veteran's references to clear and 
unmistakable error are in very general terms.   The veteran 
does not even refer to what VA decisions allegedly contain 
CUE.

In order to raise a valid claim of CUE, "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error ... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
The veteran must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  Because the veteran has not 
provided enough information upon which to base a claim of 
CUE, the Board concludes that a claim of CUE has not 
effectively been raised.  Should the veteran wish to raise a 
claim or claims of CUE with respect to any prior final VA 
decision, he is of course free to do so, keeping in the mind 
the requirement of law that CUE be specifically alleged. 


FINDINGS OF FACT

1.  Service connection was denied for rheumatoid arthritis in 
a Board decision dated in September 1988.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the September 1988 
Board decision.

3.  Service connection was denied for residuals of exposure 
to mustard gas, to include laryngitis, emphysema, asthma, 
corneal opacity and conjunctivitis, in a Board decision dated 
in October 1996.

4.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the October 1996 
Board decision.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's finally 
denied claim for service connection for rheumatoid arthritis 
has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100 (2000).

2.  New and material evidence to reopen the veteran's finally 
denied claim for service connection for residuals of exposure 
to mustard gas, to include laryngitis, emphysema, asthma, 
corneal opacity and conjunctivitis has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen claims of entitlement to 
service connection for rheumatoid arthritis, which was denied 
by the Board in September 1988, and for residuals of exposure 
to mustard gas, to include laryngitis, emphysema, asthma, 
corneal opacity and conjunctivitis, which was denied by the 
Board in October 1996.

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to the claims.  The factual background of each claim will be 
briefly described.  Finally, the Board will analyze the 
appellant's claims and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 and Supp 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection - mustard gas exposure

Service connection is also warranted on a presumptive basis 
for chronic laryngitis, bronchitis, emphysema, asthma, 
chronic obstructive pulmonary disease (COPD), chronic corneal 
opacity, or chronic conjunctivitis when the veteran had full-
body exposure to mustard gas during active service and 
subsequently developed any of these conditions.  38 C.F.R. 
§ 3.316(a)(2) (2000).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. 
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA is 
thus applicable to this case.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

In this case, the veteran received ample notice of the kinds 
of evidence which would serve to reopen his claim, in 
particular in the July 1998 Statement of the Case.  He was 
afforded the opportunity to present evidence and argument, 
including testifying at a personal hearing at the RO in 
January 1998.  The Board believes, based on the record in 
this case, that insofar as the VCAA is applicable, its 
provisions have been satisfied by the actions of the RO.

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis.

Factual Background

The "old" evidence

Service connection for rheumatoid arthritis was denied in a 
September 1988 decision of the Board on the basis that it was 
not present in service or manifested to a compensable degree 
within a year after service discharge.

The evidence on file at the time of the September 1988 Board 
decision consisted of the veteran's service discharge 
examination, a statement in support of the veteran's claim 
from his wife that was received in February 1987, private 
medical records dated through June 1987, and a transcript of 
the veteran's April 1988 personal hearing at the RO.  

According to evidence on file from the National Personal 
Records Center, most of the veteran's service medical records 
are unavailable, probably due to a fire at the facility in 
1973.  The only record on file is the veteran's March 1947 
discharge examination report, which indicates that he did not 
have any musculoskeletal defects.  

According to an August 1985 statement from W.L.H., M.D., he 
had treated the veteran since 1972 for rheumatoid arthritis. 

According to a March 1986 medical report from R.S.G., D.O., 
the veteran was seen for rheumatoid arthritis.  It was noted 
that the veteran said that his symptoms began in 
approximately 1967 when he noticed right glenohumeral 
bursitis with subsequent involvement of multiple joints.  

The veteran's wife indicated in a statement received by VA in 
February 1987 that the veteran was being treated for bursitis 
when she met him in 1947 and that he has had musculoskeletal 
problems ever since.

According to an April 1987 statement from W.M.F., M.D., the 
veteran was under his care from 1947 to 1971 and was treated 
for rheumatoid arthritis; he was then referred to Dr. W.L.H. 
for treatment of severe rheumatoid arthritis.

According to a June 1987 statement from E.B., the office 
manager for Dr. W.M.F., the veteran's records were 
transferred to a Dr. M. in October 1979.  A June 1987 
statement from the veteran reveals that Dr. M. shared an 
office with R.K.H., M.D., and left all of his records there 
when he retired; the records were subsequently destroyed by a 
flood.  According to a June 1987 statement from Dr. R.K.H., 
the veteran's medical records were destroyed in a basement 
flood in 1986.

The veteran testified at his April 1988 RO hearing that he 
had problems in service with arthritis in his shoulders, for 
which he went to sick call; and that his problem was called 
bursitis.

Additional evidence

Pertinent evidence received by VA after the September 1988 
Board decision consists of additional private medical records 
beginning in June 1971, an August 1987 decision of the Social 
Security Administration (SSA), and a January 1998 statement 
in support of the veteran's claim from L.C.M.

The private medical records beginning in June 1971 reveal 
that the veteran was hospitalized in June 1971 for treatment 
of acute exacerbation of severe rheumatoid arthritis; it was 
noted that he had developed arthritis over the previous 8-18 
months.  The veteran's rheumatoid arthritis was considered to 
be in remission in the discharge summary for the veteran's 
hospitalization at Bay Medical Center from December 1982 to 
January 1983.  According to an April 1986 letter from Dr. 
R.G., the veteran's interstitial restrictive lung disease was 
secondary to his rheumatoid arthritis.

An August 1987 SSA decision awarded disability benefits, 
effective January 6, 1986, based on his pulmonary disability, 
rheumatoid arthritis, and osteoarthritis.

A January 1998 statement in support of the veteran's claim 
from L.C.M., a family friend who has known the veteran since 
1950, attests to the veteran's problems with arthritis.

Analysis

There must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the last 
final denial in order for to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board's September 1988 decision in essence denied the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis on the basis that it was not 
demonstrated in service or within the one year presumptive 
period after service, and there was otherwise no evidence 
linking the veteran's rheumatoid arthritis and his military 
service.  The evidence in the claims folder at that time 
indicated that rheumatoid arthritis has first become manifest 
in the early 1970s, decades after the veteran left service.  
There was no medical opinion linking such rheumatoid 
arthritis and the veteran's military service.

The evidence of record prior to September 1988 thus did not 
show that the veteran had rheumatoid arthritis due to 
service.  Although most of the veteran's service medical 
records are unavailable, his March 1947 discharge medical 
examination is of record and does not show any pertinent 
abnormality.  While an April 1987 statement from Dr. F. is to 
the effect that the veteran was under his care from 1947 to 
1971 and that he had treated the veteran for rheumatoid 
arthritis, this statement was not specific enough for the 
Board to conclude that the veteran either had rheumatoid 
arthritis in service or that it was shown to a degree of 10 
percent within a year after service discharge, and VA 
attempts to obtain Dr. F's clinical records were 
unsuccessful.  Moreover, there were statements from the 
veteran on file, such as during hospitalization in June 1971 
and on examination in March 1986, in which he specifically 
indicated that his musculoskeletal symptoms did not begin 
until many years after service discharge.

The medical evidence added to the record since the September 
1988 Board decision is essentially cumulative in nature.  It 
continues to show a history of rheumatoid arthritis many 
years after the veteran's discharge from service.  The 
evidence received since September 1988 includes no evidence 
of a nexus between the veteran's rheumatoid arthritis and his 
military service.  Therefore, it is not so significant by 
itself or when considered in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim the evidence added to 
the record is not.  Accordingly, it is not new and material.

The veteran's own statements are to the effect that he has 
rheumatoid arthritis due to service.  In essence these recent 
statements are repetitious of statements made by the veteran 
which were of record in September 1998.  Moreover, these lay 
assertions of medical causation, as well as the January 1998 
statement from L.C.M., cannot serve to reopen the claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, for the reasons and bases expressed above, the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis is not reopened.  The benefit sought on 
appeal remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of exposure to mustard gas, to include laryngitis, 
emphysema, asthma, corneal opacity and conjunctivitis.

Factual Background

The "old" evidence

Service connection for residuals of exposure to mustard gas, 
including laryngitis, bronchitis, emphysema, asthma, corneal 
opacity, and conjunctivitis was denied in an October 1996 
decision of the Board on the basis that there was no evidence 
of full body exposure to nitrogen or sulfur mustard or 
Lewisite during service and there was no objective medical 
evidence of a nexus between any currently diagnosed lung or 
eye disorder and in service exposure to a chemical agent.

The evidence on file at the time of the October 1996 Board 
decision consisted of the veteran's service discharge 
examination; private medical records dated from June 1971 
through June 1987; correspondence from the United States Army 
Medical Research and Development Command (MRDC), the Army 
Chemical Research, Development and Engineering Center 
(CRDEC), the Army Chemical and Biological Defense Agency 
(CBDA), and the Army Chemical and Biological Defense Command 
(CBDC); the August 1987 SSA decision; and transcripts of the 
veteran's April 1988 and May 1995 personal hearings at the 
RO.  

As noted above, the only service medical record on file is 
the veteran's March 1947 discharge examination report, which 
indicates that he had normal lungs and no eye disability.  

The veteran was hospitalized in September 1982 for 
gastrointestinal bleeding; the final diagnoses included COPD.  
According to an August 1985 statement from W.L.H., M.D., the 
veteran had had repeated respiratory infections and a March 
1985 chest X-ray showed evidence of fibrosis and emphysema.  

When examined by Dr. R.S.G in March 1986, the veteran noted 
that his employment included 19 years working at the parts 
counter of a garage, including unboxing brake linings that 
contained asbestos; there was a significant amount of dust 
and carbon monoxide present in his work environment.  It was 
also noted that a fiberoptic bronchoscopy was apparently 
performed in 1974 because of atelectasis of the left lower 
lobe, that the veteran had had gradual decreasing exercise 
tolerance since 1985 with dyspnea on exertion, and that the 
veteran had seen a pulmonologist in January 1986 for 
restrictive lung disease.  The diagnoses were chronic 
interstitial restrictive lung disease, etiology rheumatoid 
lung; probable pulmonary hypertension secondary to chronic 
interstitial lung disease; and rule out carbon monoxide 
induced angina versus carbon monoxide induced anginal-like 
syndrome secondary to exacerbation of pulmonary hypertension.  

According to a June 1987 statement from E.B., the office 
manager for Dr. W.M.F., the veteran's records were 
transferred to a Dr. M. in October 1979.  A June 1987 
statement from the veteran reveals that Dr. M. shared an 
office with R.K.H., M.D., and left all of his records there 
when he retired; the records were subsequently destroyed by a 
flood.  According to a June 1987 statement from Dr. R.K.H., 
the veteran's medical records were destroyed in a basement 
flood in 1986.

The veteran testified at his April 1988 RO hearing that he 
initially received treatment for lung disability in March 
1985.

According to an August 1992 letter from MRDC, the 
organization had the records of individuals who participated 
in chemical testing from 1955 through 1975 and the veteran's 
name was not listed.  An August 1992 letter from CRDEC 
indicates that a search for evidence of possible exposure to 
mustard gas could not be completed without additional 
information from the veteran.  An October 1993 letter from 
CBDA reveals that the Historical Division (HD) completed a 
search of its records relevant to the 82nd Chemical Mortar 
Battalion and found no reference to the veteran, although it 
was noted that the files contained within the HD were not 
completed for this unit.  Included with this statement was an 
excerpt from a 1940 training manual on the use of smokes and 
lacrimations in training.  According to a February 1994 
letter from CBDC, the standard chemical agents used during 
training were tear gas and chlorine, as indicated in the 
article "Training in Defense Against Gas Attack" associated 
with the letter.

The veteran testified at the RO in support of his claim for 
service connection for residuals of exposure to mustard gas 
in May 1995 that he was exposed to mustard gas in service in 
boot camp in June and July 1946 without a gas mask and that 
he started having breathing problems in 1981.

The additional evidence

Pertinent evidence received by VA after the October 1996 
Board decision consists of additional private medical records 
beginning in June 1971, a transcript of a January 1998 RO 
hearing, a January 1998 statement in support of the veteran's 
claim from L.C.M.; and information on service training 
against gas attacks.
The private medical records beginning in June 1971 reveal 
that the veteran was hospitalized at Bay Medical Center in 
December 1974 for severe pneumonia of the left base.  
Subsequent records show continued treatment for lung 
disability.  According to an April 1986 letter from Dr. R.G., 
the veteran's interstitial restrictive lung disease is 
secondary to his rheumatoid arthritis.

A January 1998 statement in support of the veteran's claim 
from L.C.M. attests to the veteran's lung problems.

The veteran's testimony at his RO hearing in January 1998 is 
consistent with his testimony in May 1995.

Analysis

The evidence on file prior to the October 1996 Board decision 
contains diagnoses of emphysema and COPD beginning many years 
after service discharge.  The evidence does not include any 
information that the veteran received full body exposure to 
mustard gas in service.  In fact, all responses received from 
the agencies noted above that might have a record of the 
veteran's exposure to mustard gas were negative.  

Thus, in order to reopen the veteran's claim, additionally 
submitted evidence must demonstrate exposure to mustard gas 
or at least show some relationship between the veteran's 
claimed disabilities and his military service. 

The medical evidence added to the record since the October 
1996 Board decision is essentially cumulative in nature since 
it continues to show the presence of lung disability many 
years after the veteran's discharge from service.  The 
additional medical evidence includes no diagnosis of 
laryngitis, asthma, corneal opacity, or conjunctivitis and no 
evidence of a nexus between the veteran's current lung 
disability and his military service.  Therefore, it is not so 
significant by itself or when considered in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, it is not new and material.

As noted above, the veteran's own statements to the effect 
that he has current lung disability due to service exposure 
to mustard gas cannot to reopen his claim.  The veteran's 
statements are merely reiterative of his previous statements, 
and lay statements as to medical matters cannot serve to 
reopen a claim.  See Moray and Espiritu, supra. 

The January 1998 statement from L.C.M. merely attests to the 
fact that the veteran has a lung condition, which was not and 
is not in dispute.  L.C.M.'s statement is therefore merely 
cumulative and redundant of other evidence already on file.

In short, for the reasons and bases expressed above, the 
Board concludes that new and material evidence which is 
sufficient to reopen the veteran's the claim for service 
connection for residuals of exposure to mustard gas, 
including laryngitis, bronchitis, emphysema, asthma, corneal 
opacity, and conjunctivitis has not been submitted.  The 
claim is not reopened, and the benefits sought on appeal 
remain denied.

ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
rheumatoid arthritis is denied.  

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
residuals of exposure to mustard gas, including laryngitis, 
bronchitis, emphysema, asthma, corneal opacity, and 
conjunctivitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

